Title: To George Washington from Amasa Soper, 30 October 1780
From: Soper, Amasa
To: Washington, George


                  
                     Sir,
                     Camp at Totaway Octor 30 1780
                  
                  Early in the Summer I joined Camp from the recruiting Service
                     with a determination to have left the Army Immediately but finding myself
                     Arranged to the Light Infantry Company which was then Draughted from the
                     Regiment and Imbodied.
                  Thought it then improper to pursue my determination And now would
                     have defered the matter ’till the close of the Campaign but circumstances
                     Obliges me to Apply to Your Excellency.
                  I have served in the Army Since the Commencement of the war and
                     have no Inclination to leave it from Any Dislike to it or my Commanders but
                     from the Situation of my Private Affairs.
                  Therefore most humbly request your Excelly to Accept my
                     Resignation and Greant me a Dismission from the Army I am with all respect Your
                     Excellencys Obt Servant
                  
                     Amasa Soper Capt. 10th Massats Regmnt
                  
               